DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25 and 39 are objected to because of the following informalities:  In claim 25, the limitation, "the fluid collection system" lacks antecedent basis for in the preceding claims 17 and 1. Claim 25 should be made dependent upon either claim 23 or claim 24, which contain "a fluid collection system" to provide support for the same limitation in claim 25.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowenstein (US 7,269,966 B2).
In regards to claim 35, Lowenstein teaches a method of making a heat and mass transfer panel (see fig. 3), the method comprising: obtaining a wettable layer (wettable wicking region 48, see fig. 3) in contact with a support structure (48 on fins 16, 44, see figs. 2-6); forming a plurality of points (see below annotated fig. 3, Lowenstein) on a bottom of the wettable layer to create a draw-and-drip feature (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41); contacting the wettable layer with a support structure (48 on fins 16, 44, see figs. 2-6) to form a heat and mass transfer component (see fig. 3); and providing a fluid distribution system (24 and 36, see fig. 2) proximate to an inlet end of the component (see figs. 1-2) to form a heat and mass transfer panel (36 above the plates 16, see fig. 2).

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale

In regards to claim 37, Lowenstein teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (see figs. 2-3 and col. 6, lines 50-62), the component comprising: a support structure (fins 16, 44, see figs. 2-6); and a wettable layer (wettable wicking region 48, see fig. 3) in contact with the support structure (48 on fins 16, 44, see figs. 2-6); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate in the form of a fiber of polyester or nylon, and where the wicking substrate is made of nylon or polyester with 10-15 mils thickness, see col. 11, lines 59-65) and the wettable layer comprises a plurality of points on a bottom of the wettable layer forming a draw-and-drip feature (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41).

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-9, 14-18, 20-22, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 7,269,966 B2) and in view of Kools (US 7,743,929 B2).
In regards to claim 1, Lowenstein teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (col. 6, lines 49-57), the component comprising: a support structure (fin plates 44, 16); and a wettable layer (wettable wicking region 48, see fig. 3) comprising a plurality of points (see below annotated fig. 3, Lowenstein) forming a draw-and-drip feature on a bottom of the wettable layer (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41), and the wettable layer in contact with the support structure (see fig. 3); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate made to allow liquid desiccant to flow uniformly, see col. 9, lines 42-49; and fibers, polyester or nylon as wicking materials, with 10-25 mils 

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale


Kools teaches that the nylon polymer microporous membrane has an average pore size of 0.01 to 10 microns (col. 8, lines 12-14, and claims 4, 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous material of the wettable layer in the component of Lowenstein based on the teaching of making the pore size of the membrane to 10 microns as taught by Kools to produce a highly porous (i.e. microporous) wettable layer in the system of Lowenstein in order to improve the air conditioning capacity of the conditioner in the system of Lowenstein. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the capability of the wettable layer to fully wet with a drop of a nominal 35% by weight solution of lithium chloride in 300 seconds or less is inherent to the structure/material of the wettable layer (“virtue of the material,” as admitted by the applicant, see paragraph 64, specification). The wettable layer made of fibrous polyester or nylon with 10 mils thickness and pore size of 10 microns as taught by the combination of Lowenstein and Kools is fully capable of wetting with a nominal 35% by weight solution of lithium chloride in 300 seconds or less because wettability of the membrane/sheet/layer is a function of its material and/or structure (as admitted by the applicant, paragraph 64).
In regards to claim 2, Lowenstein teaches that the wettable layer is effective to form a falling film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 24 and tubes 36 at the top to pass through the fluid passages between plates 44 while covering the surface and drained through bottom, see figs. 1-3 and col. 9, lines 61-67).
In regards to claim 3, Lowenstein teaches that the wettable layer is effective to form a thin film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 24 and tubes 36 at the top to pass through the fluid passages between plates 44 while covering the surface and drained through bottom, see figs. 1-3 and col. 9, lines 61-67).
In regards to claim 4, Lowenstein teaches that the wettable layer is discrete from the support structure (wicking material or film on the fin, see col. 9, lines 42-52).
In regards to claim 5, Lowenstein teaches that the wettable layer has a thickness in the range of 1 to 50 mils (10-25 mils thick, col. 11, lines 63-65).
In regards to claim 7, Lowenstein teaches that the wettable layer comprises a membrane or a fibrous sheet (wicking substrate made of fiber, see col. 9, lines 42-52 and col. 11, lines 59-65).
In regards to claim 8, Lowenstein teaches that the wettable layer comprises a fibrous sheet with fibers oriented substantially parallel to a plane of the support structure (fibers form the porous fluid passing material of the wicking substrate, which lines the fluid passage between plates 44, so the fibers would be parallel to the place of the support fins 16, which is parallel to the fluid passage between plates 44, see figs. 3-4, 6 and 10).
In regards to claim 9, Lowenstein does not explicitly teach that the wettable layer comprises a microporous membrane having an average pore size in the range of from about 0.02 to about 10.0 microns and a maximum pore size in the range of 0.1 to 15 microns.
However, Kools teaches a microporous membrane having an average pore size in the range of from about 0.02 to about 10.0 microns and a maximum pore size in the range of 0.1 to 15 microns (pore size of 10 microns, col. 8, lines 12-14, and claims 4, 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microporous membrane having an average pore size in the range of from about 0.02 to about 10.0 microns and a maximum pore size in the range of 0.1 to 15 microns as taught by Kools to the fluid passage of the conditioner of Lowenstein as modified in order to produce a highly porous (i.e. microporous) wettable layer in the system of Lowenstein in order to form microporous structures that are unique and handle specific applications and needs (see col. 8, lines 35-39, Kools).
In regards to claim 14, Lowenstein teaches that the support structure comprises a frame or a plate (plate type fins 16, see figs. 1, 2, 5, 6 and 8).
In regards to claim 15, Lowenstein teaches that the frame or the plate comprises a thermoset plastic, a thermoplastic, a cellulosic material, or a coated metal (fins made of cellulose, see col. 9, lines 42-52).
In regards to claim 16, Lowenstein teaches that the support structure comprises a plate (plates 16) comprising an internal fluid channel (12) for a heat transfer fluid (heat exchange fluid 14 passing through tubes 12 and between the plates, see figs. 1-4 and col. 7, lines 36-54).
In regards to claim 17, Lowenstein teaches a heat and mass transfer panel (40) comprising: the heat and mass transfer component according to claim 1; a gas contact zone adjacent to the wettable layer of the heat and mass transfer component (liquid desiccant 22 extracts moisture from the process air stream 30, see figs. 1-2 and col. 8, lines 38-47); and a fluid distribution system (manifold 24, and distribution tubes 26, 36, see figs. 1-2) proximate an inlet end of the wettable layer (liquid desiccant supplied at the top of the fins 44 through tubes 26, 36, see figs. 1-4 and col. 9, line 64 – col. 10, line 9).
In regards to claim 18, Lowenstein teaches that the wettable layer is in a gap (wicking material 48 in a gap between fins 44, see fig. 3) defined by a portion to the fluid distribution system and the support structure (flow passage of desiccant between the fins 44 associated with the wicking material 48 and surrounded by desiccant supply passage and fin plates 44, see fig. 3).
In regards to claim 20, Lowenstein teaches that the fluid distribution system comprises a manifold (24, 36) that is in fluid communication with the wettable layer (see fig. 2).
In regards to claim 21, Lowenstein teaches that the fluid distribution system comprises a header (36, 48) that is adjacent to the wettable layer and/or the support structure (36 above the gaps containing wicking material 48 between the fins 16, 44) of the heat and mass transfer component (see fig. 2).
In regards to claim 22, Lowenstein teaches that the header is integral to the support structure (tubes 36, 38 within the partition 42 of evaporator 40 directly above and integral to the fins 16, 44, see fig. 2).
In regards to claim 39, Lowenstein966’ teaches that the draw-and-drip feature comprises a plurality of triangular points on the bottom of the wettable layer (see below annotated figs. 3 and 5A-5D, Lowenstein966’).

    PNG
    media_image2.png
    988
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    990
    630
    media_image3.png
    Greyscale


Claims 6, 23-27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Kools as applied to claims 1 and 17 above and further in view of Lowenstein (US 6,848,265 B2) hereinafter referred as Lowenstein265'.
In regards to claim 6, Lowenstein does not explicitly teach having a dual scale. Howerver, Lowenstein265’ teaches a dual scale (wicking material is a combination of polyester, acrylic, cotton, nylon and rayon, see claim 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a dual scale to the wettable layer as taught by Lowenstein265’ for the wettable layer of Lowenstein as modified in order to encourage larger flows and lateral flows through the wettable layer.
In regards to claim 23, Lowenstein a fluid collection system (desiccant collection reservoir, see col. 9, lines 6-10).
However, Lowenstein does not explicitly teach that the fluid collection system is proximate an outlet end of the wettable layer.
Lowenstein265’ teaches a fluid collection system (14, 24, and throughholes 64) proximate an outlet end of the wettable layer (64, and 24, below 36 and 80, see figs. 3-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position of the reservoir of Lowenstein as modified by locating the fluid collection system proximate an outlet end of the wettable layer based on the teachings of Lowensterin265’ in order to collect the desiccant from lowermost row of fins and make available for recirculation.
In regards to claim 24, Lowenstein does not explicitly teach that the fluid collection system comprises a vessel that is in fluid communication with the wettable layer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Lowenstein as modified by providing a vessel that is in fluid communication with the wettable layer as taught by Lowensterin265’ in order to collect all the desiccant flowing over the wicking material without a leak or overflow of the desiccant before recirculation.
In regards to claim 25, Lowenstein does not explicitly teach that the fluid collection system comprises a footer that is adjacent to the wettable layer and/or the support structure of the heat and mass transfer component.
However, Lowenstein265’ teaches a fluid collection system (14, 24, and throughholes 64) that comprises a footer (throughholes 64 and conduit 24) that is adjacent to the wettable layer and/or the support structure of the heat and mass transfer component (see figs. 1-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Lowenstein as modified by providing a footer that is adjacent to the wettable layer and/or the support structure of the heat and mass transfer component as taught by Lowensterin265’ in order to collect all the desiccant flowing over the wicking material without a leak or overflow of the desiccant before recirculation.
In regards to claim 26, Lowenstein does not explicitly teach that the fluid collection system comprises a footer that is integral to the support structure.
However, Lowenstein265’ teaches a fluid collection system (14, 24, and throughholes 64) that comprises a footer (throughholes 64 and conduit 24) that is integral to the support structure (see figs. 1-7).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Lowenstein as modified by providing a footer that is integral to the support structure as taught by Lowensterin265’ in order to collect all the desiccant 
In regards to claim 27, Lowenstein does not explicitly teach that the fluid collection system comprises a footer that includes a stepped feature to form a reservoir defined by the footer and the wettable layer at the outlet end.
However, Lowenstein265’ teaches a fluid collection system (14, 24, and throughholes 64) that comprises a footer (throughholes 64 and conduit 24) that comprises a stepped feature (flange portion 76, see figs. 4-5) to form a reservoir (72) defined by the footer and the wettable layer at the outlet end (combination of conduit 24 and flange portions 76 at plates 34 form a continuous liquid desiccant conduit, see figs. 4-5 and col. 7, lines 29-36).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reservoir of Lowenstein as modified by providing a footer that includes a stepped feature to form a reservoir defined by the footer and the wettable layer at the outlet end as taught by Lowensterin265’ in order to allow the collected desiccant to flow toward a point of exit from which the desiccant could be pumped back to the manifold and recirculated without collecting in a portion of the reservoir away from the recirculation exit.
In regards to claim 34, Lowenstein teaches a method for water vapor exchange between air and a liquid desiccant (see fig. 1), the method comprising: contacting the heat and mass transfer panel according to claim 17 with air having a water vapor pressure different from the heat exchange fluid (vapor pressure difference drives the mass transfer in the conditioner by having a three fluid path module, which utilizes lower desiccant flow rate; see col. 4, lines 15-19, for slow desiccant flow; and water vapor transfer from a process air, see col. 6, lines 53-59 and difference in pressure between air and heat exchange fluid, see col. 7, lines 19-35); and the liquid desiccant forming a thin film on the wettable layer (liquid desiccant supplied through conduits 24 and tubes 36 at the top to pass through the fluid passages between plates 44 while covering the surface and drained through bottom, see figs. 1-3 and col. 9, lines 61-67) and wherein the humidity of the air after contact with the panel is different from the humidity 
However, Lowenstein does not explicitly teach that the air having a water vapor pressure different from an equilibrium vapor pressure in the liquid desiccant.
Lowenstein265’ teaches a method for water vapor exchange between air and a liquid desiccant (see fig. 1), the method comprising: contacting the heat and mass transfer panel according to claim 17 with air having a water vapor pressure different from an equilibrium vapor pressure in the liquid desiccant (vapor pressure difference drives the mass transfer in the conditioner by having a three fluid path module, which utilizes lower desiccant flow rate; see col. 4, lines 15-19, for slow desiccant flow; and water vapor transfer from a process air, see col. 6, lines 53-59) Also see Table 1, for humidity change at 86 degrees Fahrenheit, where the water vapor pressure in the air would be significantly different from the vapor pressure in lithium Chloride) forming a film on the wettable layer of the heat and mass transfer component (liquid desiccant supplied through conduits 20, tubes 70 and tubes 68 at the top to pass through the fluid passages 36 while covering the surface and drained through drain 24, see figs. 2-5 and col. 5, lines 1-20); wherein the humidity of the air after contact with the panel is different from the humidity before contact with the panel (moisture containing air at 16 becomes dried air at 22, see fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of the heat and mass transfer panel in the system and method of Lowenstein as modified by having a water vapor pressure different from an equilibrium vapor pressure in the liquid desiccant as taught by Lowenstein265’ for the wettable layer of Lowernstein as modified in order to encourage larger flows and lateral flows through the wettable layer with efficient and effective heat and/or mass transfer between air, desiccant and/or heat exchange fluid.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Kools as applied to claim 8 above and further in view of Morin (US 2007/0039683 A1).
In regards to claim 11, Lowenstein does not explicitly teach that the wettable layer comprises a fibrous sheet comprising a plasma-treated spunbond polyester.
However, Morin teaches treating a fabric or a fiber with plasma and binding the fiber of polyester (see paragraph 80) and the fiber is spunbound (see paragraph 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibrous sheet of the conditioner of Lowenstein as modified by having a plasma-treated spunbond polyester as taught by Morin as a fiber of the fibrous sheet in order to take advantage of the improved wetting (see paragraph 80, Morin).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Kools as applied to claim 9 above and further in view of Fujii (JP 2002331605 A).
In regards to claim 12, Lowenstein does not explicitly teach that the wettable layer comprises a porous membrane comprising a plasma-treated nylon membrane whose surface is oxidized and comprises silicon oxides, silicon hydrides, and/or silicon hydroxides.
However, Fujii teaches a plasma-treated nylon membrane whose surface is oxidized and comprises silicon oxide (plasma treated nylon with surface oxidized and having silicon oxide, see paragraphs 33-34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a porous membrane comprising a plasma-treated nylon membrane whose surface is oxidized and comprises silicon oxide as taught by Fujii to the flow passage of the conditioner of Lowenstein as modified in order to form a surface with multiple layers for multiple purposes and especially for forming water barrier and vapor depositor (see paragraph 10, Fujii).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Kools as applied to claim 17 above and further in view of Vandermeulen (US 2014/0150656 A1).
In regards to claim 19, Lowenstein does not explicitly teach that the surface of the fluid distribution system comprises a desiccant-phobic coating.
However, Vandermeulen teaches adhesive dots that are non-reacting to liquid desiccant (see paragraph 110) provided in pattern to the membrane structure (see paragraphs 7, 110, 112, and 128).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid distribution system of Lowenstein as modified by providing desiccant-phobic adhesive dots to the fluid distribution system as taught by Vandermeulen to the fluid distribution system of Lowenstein as modified in order to enhance heat transfer between the desiccant and the fluid (see paragraph 110) and to bond tow support plates (see paragraph 128, Vandermeulen).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 7,269,966 B2) and in view of Lowenstein (US 6,848,265 B2) hereinafter referred as Lowenstein265'.
In regards to claim 28, Lowenstein teaches a heat and mass transfer panel (see fig. 3) comprising: a support structure (fin plates 44); at least one wettable layer (wettable wicking region 48, see fig. 3) in contact with the support structure (48 on fins 16, 44, see figs. 2-6), the layer comprising a plurality of points (see below annotated fig. 3, Lowenstein) on a bottom of the wettable layer forming a draw-and-drip feature (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41); a plurality of gas contact zones adjacent to the layers (process air 30 passing through passages between fins 16 and over the material 48 through different regions between each set of tubes12, see figs. 1-3 and liquid desiccant extracts moisture from the process air through the wicking substrate, see fig. 2 and col. 2, line 63 – col. 3, line 8; col. 5, lines 35-43); a fluid distribution system comprising a plurality of headers (24 and 36, see fig. 2) adjacent to the support structures at an inlet end of the layer (36 above the plates 16, see fig. 2); and a fluid collection system (desiccant collection reservoir, see col. 9, lines 6-10); wherein the at least one layer is effective to form a falling film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 24 and tubes 36 at the top to pass through the 

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale


Lowenstein265’ teaches a heat and mass transfer panel (see figs. 4-6) comprising: a support structure (plates 34); at least one wettable layer in contact with the support structure (conduits 20, 24 and wicking substrate on the fluid passage 36), a plurality of gas contact zones (process air passing through passages 36, see fig. 2 and liquid desiccant extracts moisture from the process air through the wicking substrate, see fig. 2 and col. 2, line 63 – col. 3, line 8; col. 5, lines 35-43); a fluid distribution system comprising a plurality of headers (48, 50, 70, and tubes 52, 68) adjacent to the support structures at an inlet end of the layer (see fig. 3); and a fluid collection system comprising a plurality of footers (64, 24, 76) adjacent to the support structures at an outlet end of the layer (see figs. 4, 5, 7), each footer comprising a stepped feature (flange portion 76, see figs. 4-5) to form a reservoir (72) defined by the footer and the layer at the outlet end (combination of conduit 24 and flange portions 76 at plates 34 form a continuous liquid desiccant conduit, see figs. 4-5 and col. 7, lines 29-36); wherein the at least one layer is effective to form a falling film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 20, tubes 70 and tubes 68 at the top to pass through the fluid passages 36 while covering the surface and drained through drain 24, see fig. 2 and col. 5, lines 1-20; col. 4, lines 14-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid collection system in the panel of Lowenstein by providing a plurality of footers adjacent to the support structures at an outlet end of the layer, each footer comprising a stepped feature to form a reservoir defined by the footer and the layer at the outlet end as taught by Lowenstein265’ in order to allow the collected desiccant to flow toward a point of exit from which the desiccant could be pumped back to the manifold and recirculated without collecting in a portion of the reservoir away from the recirculation exit and to channel the desiccant towards the tubes and preventing the desiccant from accumulating along the bottom edge.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein265' as applied to claim 28 above and further in view of Ahn (US 9,731,245 B2).
In regards to claim 29, Lowenstein teaches an effective gap defined between the header and the surface of the support structure (gap between the inside surface of the passage 36, where the desiccant flows and the surface of the plates 34, see figs. 5-6 and col. 6, lines 55-65; Also the gap between the top surface of 70 and the surface of plate 34, see fig. 4), wherein a flux through a face width of the layer is slow (see col. 4, lines 14-19).
However, Lowenstein is silent about the range of the flux being 0.05 to 20 ml/min/inch.
Ahn teaches a flux of sweep fluid (which could be lithium chloride, see col. 13, lines 43-49) through a face width of a membrane is in the range of 0.05 to 20 ml/min (sweep flow rate of 13.2 ml/min, see col. 24, table 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flux of the liquid desiccant through the face width of the layer of the assembly of Lowenstein as modified based on the teaching of providing a sweep fluid at a rate of 13.2 ml/min as taught by Ahn to slowly flow the desiccant across the face width of the layer at a rate of 13.2 ml/min/inch in the passage 36 of Lowenstein in order to attain the improved relative humidity change (delta relative humidity RH, see table 2, Ahn).

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein265' as applied to claim 28 above and further in view of Vandermeulen (US 2014/0366567 A1).
In regards to claim 31, Lowenstein does not explicitly teach a gap material located between the header and the surface of the support structure.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of flow passage and the support frame in the system of Lowenstein as modified by providing a gap material as taught by Vandermeulen between the header and the surface of the support structure in the conditioner of Lowenstein as modified in order to provide a local support element for the desiccant carrying membrane (see paragraph 35, Vandermeulen).
In regards to claim 32, Lowenstein teaches a first wettable layer (1st wicking substrate on the fluid passage 36, see figs. 5-6) is in contact with the support structure (in contact with plate 34, see fig. 5) and a second wettable layer (2nd wicking substrate on the fluid passage 36, behind the first plate 34, see figs. 5-6) is in contact with the first wettable layer (via the plates 34 and passages 38, see figs. 5-6).
However, Lowenstein does not explicitly teach that the gap material is located between the first and second wettable layers.
Vandermeulen teaches a first wettable layer (1st membrane 252) is in contact with the support structure (covers 403 supporting plates 303, see fig. 3) and a second wettable layer (2nd membrane 252, see fig. 4) is in contact with the first wettable layer (via 254), and the gap material is located between the first and second wettable layers (wall 255 between the two membranes 252, see fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of plates and wicking materials in the conditioner of Lowenstein as modified by providing a gap material between two wettable layers as taught by Vandermeulen in between the first and second wettable layers of Lowenstein as modified in order to create a separation between the two wettable layers while keeping them both associated with the heat transfer fluid to conduct sensible heat through the membranes and gap materials (see paragraph 35, Vandermeulen).

33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein265' and Vandermeulen as applied to claim 32 above and further in view of Morin (US 2007/0039683 A1) and Komkova (US 2002/0104439 A1).
In regards to claim 33, Lowenstein teaches that the wettable layer includes a polyester fiber (see col. 5, lines 21-27).
However, Lowenstein does not explicitly teach spunbond polyester media and the gap material comprises an aperture polymeric film.
Morin teaches treating a fabric with plasma and binding the fiber of polyester (see paragraph 80) and the fiber is spunbound (see paragraph 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibrous sheet of the conditioner of Lowenstein as modified by having a spunbond polyester as taught by Morin as a fiber of the fibrous sheet in order to take advantage of the improved wetting (see paragraph 80, Morin).
Lowenstein also does not explicitly teach that the gap material comprises an aperture polymeric film.
However, Komkova teaches additional polymeric component in the pore of the membrane (see paragraphs 27, 138, and abstract), which allow water transfer through the material (see paragraphs 31 and 73).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap material in the conditioner of Lowenstein as modified by providing an aperture polymeric film as the gap material as taught by Komkova in order to improve the transfer rate of the water vapor through the membrane (see paragraph 138, Komkova).

Claims 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein265' as applied to claims 28 and 37 above and further in view of Vandermeulen (US 2014/0150656 A1).
In regards to claim 30, Lowenstein does not explicitly teach that the surface of the fluid distribution system comprises a desiccant-phobic coating.
However, Vandermeulen teaches adhesive dots that are non-reacting to liquid desiccant (see paragraph 110) provided in pattern to the membrane structure (see paragraphs 7, 110, 112, and 128).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid distribution system of Lowenstein as modified by providing desiccant-phobic adhesive dots to the fluid distribution system as taught by Vandermeulen to the fluid distribution system of Lowenstein as modified in order to enhance heat transfer between the desiccant and the fluid (see paragraph 110) and to bond tow support plates (see paragraph 128, Vandermeulen).
In regards to claim 38, Lowenstein does not explicitly teach that the wettable layer comprises phobic patterns forming lanes.
However, Vandermeulen teaches adhesive dots that are non-reacting to liquid desiccant forming lanes (see figs. 28, 31 and 32), the adhesive dots join the membrane structure (see paragraphs 7, 110, 112, and 128 and figs. 28, 31 and 32).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wettable layer of Lowenstein as modified by providing phobic patterns forming lanes as taught by Vandermeulen to the wettable layer of the system of Lowenstein as modified in order to enhance heat transfer between the desiccant and the fluid (see paragraph 110) and to bond tow support plates (see paragraph 128, Vandermeulen).

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein as applied to claim 35 above and further in view of Lowenstein (US 6,848,265 B2) and Berrigan (US 9,821,276 B2).
In regards to claim 36, Lowenstein does not explicitly teach having a dual scale. Howerver, Lowenstein265’ teaches a dual scale (wicking material is a combination of polyester, acrylic, cotton, 
Lowenstein also does not explicitly teach that the layer is in the form of embossing, calendaring, forming phobic patterns, or combinations thereof.
However, Berrigan teaches that the substrates is calendared (col. 5, lines 60-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming of the layer of the method of Lowenstein as modified by forming the layer by calendaring as taught by Berrigan in order to provide a more uniform substrate (see col. 5, lines 62-64, Berrigan).

Claims 1-9, 14-18, and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 6,848,265 B2) and in view of Lowenstein (US 7,269,966 B2) herein after referred as Lowenstein966' and further in view of Kools (US 7,743,929 B2).
In regards to claim 1, Lowenstein teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (conditioner 12 for interaction between process air and liquid desiccant, see fig. 2 and col. 4, lines 11-15), the component comprising: a support structure (plates 34); and a wettable layer (wicking substrate on the fluid passage 36) in contact with the support structure (see figs. 2 and 5-6); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate in the form of a fiber of polyester or nylon, see col. 5, lines 21-28 and where the wicking substrate is made of nylon or polyester with 10-15 mils thickness, see col. 5, lines 21-24) and wets with a drop of 43% weight solution of lithium chloride (see col. 8, lines 50-55).

Lowenstein966’ teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (col. 6, lines 49-57), the component comprising: a support structure (fin plates 44); and a wettable layer (wettable wicking region 48, see fig. 3) comprising a plurality of points (see below annotated fig. 3, Lowenstein) forming a draw-and-drip feature on a bottom of the wettable layer (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41), and the wettable layer in contact with the support structure (see fig. 3); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate made to allow liquid desiccant to flow uniformly, see col. 9, lines 42-49; and fibers, polyester or nylon as wicking materials, with 10-25 mils thickness, see col. 11, lines 59-65) and wets with a drop of 37% weight solution of lithium chloride (see col. 15, lines 24-29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wettable layer of in the component of Lowenstein by providing a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer as taught by Lowenstein966’ in order to channel the desiccant towards the tubes and preventing the desiccant from accumulating along the bottom edge (col. 9, lines 31-41, Lowenstein966’).

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale


However, Kools teaches that the nylon polymer microporous membrane has an average pore size of 0.01 to 10 microns (col. 8, lines 12-14, and claims 4, 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous material of the wettable layer in the component of Lowenstein as modified based on the teaching of making the pore size of the membrane to 10 microns as taught by Kools to produce a highly porous (i.e. microporous) wettable layer in the system of Lowenstein in order to improve the air conditioning capacity of the conditioner in the system of Lowenstein as modified. It would have also been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to understand that the capability of the wettable layer to fully wet with a drop of a nominal 35% by weight solution of lithium chloride in 300 seconds or less is inherent to the structure/material of the wettable layer (“virtue of the material,” as admitted by the applicant, see paragraph 64, specification). The wettable layer made of fibrous polyester or nylon with 10 mils thickness and pore size of 10 microns as taught by the combination of Lowenstein as modified and Kools is fully capable of wetting with a nominal 35% by weight solution of lithium chloride in 300 seconds or less because wettability of the membrane/sheet/layer is a function of its material and/or structure (as admitted by the applicant, paragraph 64).
In regards to claim 2, Lowenstein teaches that the wettable layer is effective to form a falling film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 20, tubes 70 and tubes 68 at the top to pass through the fluid passages 36 while covering the surface and drained through drain 24, see figs. 2-5 and col. 5, lines 1-20).
In regards to claim 3, Lowenstein teaches that the wettable layer is effective to form a thin film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 20, tubes 70 and tubes 68 at the top to pass through the fluid passages 36 while covering the surface and drained through drain 24, see figs. 2-5, and col. 5, lines 1-20).
In regards to claim 4, Lowenstein teaches that the wettable layer is discrete from the support structure (fluid passages 36 separate from plates 34, see fig. 6).
In regards to claim 5, Lowenstein teaches that the wettable layer has a thickness in the range of 1 to 50 mils (15 mils thick, see col. 5, lines 22-25).
In regards to claim 6, Lowenstein teaches having a dual scale (wicking material is a combination of polyester, acrylic, cotton, nylon and rayon, see claim 3).
In regards to claim 7, Lowenstein teaches that the wettable layer comprises a membrane or a fibrous sheet (wicking substrate made of fiber, see col. 5, lines 23-26).
In regards to claim 8, Lowenstein teaches that the wettable layer comprises a fibrous sheet with fibers oriented substantially parallel to a plane of the support structure (fibers form the porous fluid passing material of the wicking substrate, which lines the fluid passage 36, so the fibers would be parallel to the place of the support structure 34, which is parallel to the fluid passage 36, see figs. 6 and 2-7).
In regards to claim 9, Lowenstein does not explicitly teach that the wettable layer comprises a microporous membrane having an average pore size in the range of from about 0.02 to about 10.0 microns and a maximum pore size in the range of 0.1 to 15 microns.
However, Kools teaches a microporous membrane having an average pore size in the range of from about 0.02 to about 10.0 microns and a maximum pore size in the range of 0.1 to 15 microns (pore size of 10 microns, col. 8, lines 12-14, and claims 4, 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a microporous membrane having an average pore size in the range of from about 0.02 to about 10.0 microns and a maximum pore size in the range of 0.1 to 15 microns as taught by Kools to the fluid passage of the conditioner of Lowenstein as modified in order to produce a highly porous (i.e. microporous) wettable layer in the system of Lowenstein in order to form microporous structures that are unique and handle specific applications and needs (see col. 8, lines 35-39, Kools).
In regards to claim 14, Lowenstein teaches that the support structure comprises a frame or a plate (plates 34).
In regards to claim 15, Lowenstein teaches that the frame or the plate comprises a thermoset plastic, a thermoplastic, a cellulosic material, or a coated metal (thermoformed plastic or coated metal, see col. 4, lines 63-67).
In regards to claim 16, Lowenstein teaches that the support structure comprises a plate (plates 34) comprising an internal fluid channel for a heat transfer fluid (cooling fluid passage 38 for cooling water stream 40, see figs. 2, 5, 6, and col. 5, lines 44-51).
In regards to claim 17, Lowenstein teaches a heat and mass transfer panel (12) comprising: the heat and mass transfer component according to claim 1; a gas contact zone adjacent to the wettable layer of the heat and mass transfer component (liquid desiccant extracts moisture from the process air through the wicking substrate, see fig. 2 and col. 2, line 63 – col. 3, line 8; col. 5, lines 35-43); and a fluid distribution system (18, 20, 24, see fig. 1) proximate an inlet end of the wettable layer (liquid desiccant supplied through 48 by pump 18, see figs. 1-3 and col. 4, lines 6-19).
In regards to claim 18, Lowenstein teaches that the wettable layer is in a gap (wicking substrate in the flow passage 36) defined by a portion to the fluid distribution system and the support structure (flow passage 36 connected, associated with and surrounded by desiccant supply conduits 20 and support plates 34, see fig. 5).
In regards to claim 20, Lowenstein teaches that the fluid distribution system comprises a manifold (48, 50) that is in fluid communication with the wettable layer (see fig. 3).
In regards to claim 21, Lowenstein teaches that the fluid distribution system comprises a header (50, 70) that is adjacent to the wettable layer and/or the support structure of the heat and mass transfer component (see figs. 3-7).
In regards to claim 22, Lowenstein teaches that the header is integral to the support structure (tubes 70 integral to plates 34, see fig. 5).
In regards to claim 23, Lowenstein teaches a fluid collection system (14, 24, and throughholes 64) proximate an outlet end of the wettable layer (64, and 24, below 36 and 80, see figs. 3-7).
In regards to claim 24, Lowenstein teaches that the fluid collection system comprises a vessel (14) that is in fluid communication with the wettable layer (through conduit 24 and conditioner 12, see fig. 1).
In regards to claim 25, Lowenstein teaches that the fluid collection system comprises a footer (throughholes 64 and conduit 24) that is adjacent to the wettable layer and/or the support structure of the heat and mass transfer component (see figs. 1-7).
In regards to claim 26, Lowenstein teaches a footer (throughholes 64 and conduit 24) is integral to the support structure (see figs. 1-7).
In regards to claim 27, Lowenstein teaches a footer (throughholes 64 and conduit 24) comprises a stepped feature (flange portion 76, see figs. 4-5) to form a reservoir (72) defined by the footer and the wettable layer at the outlet end (combination of conduit 24 and flange portions 76 at plates 34 form a continuous liquid desiccant conduit, see figs. 4-5 and col. 7, lines 29-36).
In regards to claim 34, Lowenstein teaches a method for water vapor exchange between air and a liquid desiccant (see fig. 1), the method comprising: contacting the heat and mass transfer panel according to claim 17 with air having a water vapor pressure different from an equilibrium vapor pressure in the liquid desiccant (vapor pressure difference drives the mass transfer in the conditioner by having a three fluid path module, which utilizes lower desiccant flow rate; see col. 4, lines 15-19, for slow desiccant flow; Also see Table 1, for humidity change at 86 degrees Fahrenheit, where the water vapor pressure in the air would be significantly different from the vapor pressure in lithium Chloride) forming a film on the wettable layer of the heat and mass transfer component (liquid desiccant supplied through conduits 20, tubes 70 and tubes 68 at the top to pass through the fluid passages 36 while covering the surface and drained through drain 24, see figs. 2-5 and col. 5, lines 1-20); wherein the humidity of the air after contact with the panel is different from the humidity before contact with the panel (moisture containing air at 16 becomes dried air at 22, see fig. 1).
In regards to claim 39, Lowenstein does not explicitly teach that the draw-and-drip feature comprises a plurality of triangles on the bottom of the wettable layer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wettable layer of in the component of Lowenstein by providing a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer as taught by Lowenstein966’ in order to channel the desiccant towards the tubes and preventing the desiccant from accumulating along the bottom edge (col. 9, lines 31-41, Lowenstein966’).

    PNG
    media_image2.png
    988
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    990
    630
    media_image3.png
    Greyscale


Claims 28, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 6,848,265 B2) and in view of Lowenstein (US 7,269,966 B2) hereinafter referred as Lowenstein966'.
In regards to claim 28, Lowenstein teaches a heat and mass transfer panel (see figs. 4-6) comprising: a support structure (plates 34); at least one wettable layer in contact with the support structure (conduits 20, 24 and wicking substrate on the fluid passage 36), a plurality of gas contact zones (process air passing through passages 36, see fig. 2 and liquid desiccant extracts moisture from the process air through the wicking substrate, see fig. 2 and col. 2, line 63 – col. 3, line 8; col. 5, lines 35-43); a fluid distribution system comprising a plurality of headers (48, 50, 70, and tubes 52, 68) adjacent to the support structures at an inlet end of the layer (see fig. 3); and a fluid collection system comprising a plurality of footers (64, 24, 76) adjacent to the support structures at an outlet end of the layer (see figs. 4, 5, 7), each footer comprising a stepped feature (flange portion 76, see figs. 4-5) to form a reservoir (72) defined by the footer and the layer at the outlet end (combination of conduit 24 and flange portions 76 at plates 34 form a continuous liquid desiccant conduit, see figs. 4-5 and col. 7, lines 29-36); wherein the at least one layer is effective to form a falling film of the liquid desiccant upon receipt of a gravity feed of the liquid desiccant (liquid desiccant supplied through conduits 20, tubes 70 and tubes 68 at the top to pass through the fluid passages 36 while covering the surface and drained through drain 24, see fig. 2 and col. 5, lines 1-20; col. 4, lines 14-19).
However, Lowenstein does not explicitly teach a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer.
Lowenstein966’ teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (col. 6, lines 49-57), the component comprising: a support structure (fin plates 44); and a wettable layer (wettable wicking region 48, see fig. 3) comprising a plurality of points (see below annotated fig. 3, Lowenstein) forming a draw-and-drip feature on a bottom of the wettable layer (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41), and the wettable layer in contact with the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wettable layer of in the component of Lowenstein by providing a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer as taught by Lowenstein966’ in order to channel the desiccant towards the tubes and preventing the desiccant from accumulating along the bottom edge (col. 9, lines 31-41, Lowenstein966’).

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale


In regards to claim 35, Lowenstein teaches a method of making a heat and mass transfer panel (12, see fig 2), the method comprising: obtaining a wettable layer (wicking substrate on the fluid passage 36, porous fluid passing material of the wicking substrate in the form of a fiber of polyester or nylon, see col. 5, lines 21-28 and where the wicking substrate is made of nylon or polyester with 10-15 mils thickness, see col. 5, lines 21-24); contacting the wettable layer with a support structure (plates 34, see figs. 2 and 5-6) to form a heat and mass transfer component (35, see figs. 3-7); providing a fluid distribution system (48, 50, 70, and tubes 52, 68) proximate to an inlet end of the component (see fig. 3) to form a heat and mass transfer panel (see figs. 3-7).
However, Lowenstein does not explicitly teach forming a plurality of points on a bottom of the wettable layer to create a draw-and-drip feature.
Lowenstein966’ teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (col. 6, lines 49-57), the component comprising: a support structure (fin plates 44); and a wettable layer (wettable wicking region 48, see fig. 3) comprising a plurality of points (see below annotated fig. 3, Lowenstein) forming a draw-and-drip feature on a bottom of the wettable layer (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41), and the wettable layer in contact with the support structure (see fig. 3); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate made to allow liquid desiccant to flow uniformly, see col. 9, lines 42-49; and fibers, polyester or nylon as wicking materials, with 10-25 mils thickness, see col. 11, lines 59-65) and wets with a drop of 37% weight solution of lithium chloride (see col. 15, lines 24-29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wettable layer of in the component of Lowenstein by providing a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer as taught by Lowenstein966’ in order to channel the desiccant towards the tubes and preventing the desiccant from accumulating along the bottom edge (col. 9, lines 31-41, Lowenstein966’).

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale

In regards to claim 37, Lowenstein teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (conditioner 12 for interaction between process air and liquid desiccant, see fig. 2 and col. 4, lines 11-15), the component comprising: a support structure (plates 34); and a wettable layer (wicking substrate on the fluid passage 36) in contact with the support structure (see figs. 2 and 5-6); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate in the form of a fiber of polyester or nylon, see col. 5, lines 21-28 and where the wicking substrate is made of nylon or polyester with 10-15 mils thickness, see col. 5, lines 21-24).
However, Lowenstein does not explicitly teach a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer.
Lowenstein966’ teaches a heat and mass transfer component for water vapor exchange with a liquid desiccant (col. 6, lines 49-57), the component comprising: a support structure (fin plates 44); and a wettable layer (wettable wicking region 48, see fig. 3) comprising a plurality of points (see below annotated fig. 3, Lowenstein) forming a draw-and-drip feature on a bottom of the wettable layer (at the bottom of 48, see figs. 1, 3, 5, 6, and 8; col. 9, lines 35-41), and the wettable layer in contact with the support structure (see fig. 3); wherein the wettable layer has a surface that is substantially smooth (porous fluid passing material of the wicking substrate made to allow liquid desiccant to flow uniformly, see col. 9, lines 42-49; and fibers, polyester or nylon as wicking materials, with 10-25 mils thickness, see col. 11, lines 59-65) and wets with a drop of 37% weight solution of lithium chloride (see col. 15, lines 24-29).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified wettable layer of in the component of Lowenstein by providing a plurality of points forming a draw-and-drip feature on a bottom of the wettable layer as taught by Lowenstein966’ in order to channel the desiccant towards the tubes and preventing the desiccant from accumulating along the bottom edge (col. 9, lines 31-41, Lowenstein966’).

    PNG
    media_image1.png
    890
    622
    media_image1.png
    Greyscale


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 6,848,265 B2) in view of Lowenstein966' as applied to claim 28 above and further in view of Ahn (US 9,731,245 B2).
In regards to claim 29, Lowenstein teaches an effective gap defined between the header and the surface of the support structure (gap between the inside surface of the passage 36, where the desiccant flows and the surface of the plates 34, see figs. 5-6 and col. 6, lines 55-65; Also the gap between the top surface of 70 and the surface of plate 34, see fig. 4), wherein a flux through a face width of the layer is slow (see col. 4, lines 14-19).
However, Lowenstein is silent about the range of the flux being 0.05 to 20 ml/min/inch.
Ahn teaches a flux of sweep fluid (which could be lithium chloride, see col. 13, lines 43-49) through a face width of a membrane is in the range of 0.05 to 20 ml/min (sweep flow rate of 13.2 ml/min, see col. 24, table 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flux of the liquid desiccant through the face width of the layer of the assembly of Lowenstein as modified based on the teaching of providing a sweep fluid at a rate of 13.2 ml/min as taught by Ahn to slowly flow the desiccant across the face width of the layer at a rate of 13.2 ml/min/inch in the passage 36 of Lowenstein in order to attain the improved relative humidity change (delta relative humidity RH, see table 2, Ahn).

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein (US 6,848,265 B2) in view of Lowenstein966' as applied to claim 28 above and further in view of Vandermeulen (US 2014/0366567 A1).
In regards to claim 31, Lowenstein does not explicitly teach a gap material located between the header and the surface of the support structure.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of flow passage and the support frame in the system of Lowenstein as modified by providing a gap material as taught by Vandermeulen between the header and the surface of the support structure in the conditioner of Lowenstein as modified in order to provide a local support element for the desiccant carrying membrane (see paragraph 35, Vandermeulen).
In regards to claim 32, Lowenstein teaches a first wettable layer (1st wicking substrate on the fluid passage 36, see figs. 5-6) is in contact with the support structure (in contact with plate 34, see fig. 5) and a second wettable layer (2nd wicking substrate on the fluid passage 36, behind the first plate 34, see figs. 5-6) is in contact with the first wettable layer (via the plates 34 and passages 38, see figs. 5-6).
However, Lowenstein does not explicitly teach that the gap material is located between the first and second wettable layers.
Vandermeulen teaches a first wettable layer (1st membrane 252) is in contact with the support structure (covers 403 supporting plates 303, see fig. 3) and a second wettable layer (2nd membrane 252, see fig. 4) is in contact with the first wettable layer (via 254), and the gap material is located between the first and second wettable layers (wall 255 between the two membranes 252, see fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of plates and wicking materials in the conditioner of Lowenstein as modified by providing a gap material between two wettable layers as taught by Vandermeulen in between the first and second wettable layers of Lowenstein as modified in order to create a separation between the two wettable layers while keeping them both associated with the heat transfer fluid to conduct sensible heat through the membranes and gap materials (see paragraph 35, Vandermeulen).

33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein966' and Vandermeulen as applied to claim 32 above and further in view of Morin (US 2007/0039683 A1) and Komkova (US 2002/0104439 A1).
In regards to claim 33, Lowenstein teaches that the wettable layer includes a polyester fiber (see col. 5, lines 21-27).
However, Lowenstein does not explicitly teach spunbond polyester media and the gap material comprises an aperture polymeric film.
Morin teaches treating a fabric with plasma and binding the fiber of polyester (see paragraph 80) and the fiber is spunbound (see paragraph 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibrous sheet of the conditioner of Lowenstein as modified by having a spunbond polyester as taught by Morin as a fiber of the fibrous sheet in order to take advantage of the improved wetting (see paragraph 80, Morin).
Lowenstein also does not explicitly teach that the gap material comprises an aperture polymeric film.
However, Komkova teaches additional polymeric component in the pore of the membrane (see paragraphs 27, 138, and abstract), which allow water transfer through the material (see paragraphs 31 and 73).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gap material in the conditioner of Lowenstein as modified by providing an aperture polymeric film as the gap material as taught by Komkova in order to improve the transfer rate of the water vapor through the membrane (see paragraph 138, Komkova).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view Lowenstein966' as applied to claim 35 above and further in view of Berrigan (US 9,821,276 B2).
In regards to claim 36, Lowenstein teaches a step of providing one or more features on a surface the layer (spacers 54 and depressions 56 and dual scale) to provide a dual scale (wicking material is a combination of polyester, acrylic, cotton, nylon and rayon, see claim 3); Also the spacers are formed by embossing (see col. 8, lines 9-13).
However, Lowenstein does not explicitly teach that the layer is in the form of embossing, calendaring, forming phobic patterns, or combinations thereof.
Berrigan teaches that the substrates is calendared (col. 5, lines 60-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the forming of the layer of the method of Lowenstein as modified by forming the layer by calendaring as taught by Berrigan in order to provide a more uniform substrate (see col. 5, lines 62-64, Berrigan).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein966' and Kools as applied to claim 8 above and further in view of Morin (US 2007/0039683 A1).
In regards to claim 11, Lowenstein does not explicitly teach that the wettable layer comprises a fibrous sheet comprising a plasma-treated spunbond polyester.
However, Morin teaches treating a fabric or a fiber with plasma and binding the fiber of polyester (see paragraph 80) and the fiber is spunbound (see paragraph 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibrous sheet of the conditioner of Lowenstein as modified by having a plasma-treated spunbond polyester as taught by Morin as a fiber of the fibrous sheet in order to take advantage of the improved wetting (see paragraph 80, Morin).

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein966' and Kools as applied to claim 9 above and further in view of Fujii (JP 2002331605 A).
In regards to claim 12, Lowenstein does not explicitly teach that the wettable layer comprises a porous membrane comprising a plasma-treated nylon membrane whose surface is oxidized and comprises silicon oxides, silicon hydrides, and/or silicon hydroxides.
However, Fujii teaches a plasma-treated nylon membrane whose surface is oxidized and comprises silicon oxide (plasma treated nylon with surface oxidized and having silicon oxide, see paragraphs 33-34).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a porous membrane comprising a plasma-treated nylon membrane whose surface is oxidized and comprises silicon oxide as taught by Fujii to the flow passage of the conditioner of Lowenstein as modified in order to form a surface with multiple layers for multiple purposes and especially for forming water barrier and vapor depositor (see paragraph 10, Fujii).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein966' and Kools as applied to claim 9 above and further in view of Lowenstein (US 2006/0156750 A1) hereinafter referred as Lowenstein750'.
In regards to claim 13, Lowenstein does not explicitly teach that the wettable layer further comprises one or more draw-and-drip features.
However, Lowenstein750’ teaches that the wettable layer further comprises one or more draw-and-drip features (nozzles, sprays and pans, see paragraphs 68 and 80).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided nozzles, sprays, pans and drawing wicks as draw-and-drip features as taught by Lowenstein750’ to the wettable layer of the conditioner of Lowenstein as modified in order .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein966' and Kools as applied to claim 17 above and further in view of Vandermeulen (US 2014/0150656 A1).
In regards to claim 19, Lowenstein does not explicitly teach that the surface of the fluid distribution system comprises a desiccant-phobic coating.
However, Vandermeulen teaches adhesive dots that are non-reacting to liquid desiccant (see paragraph 110) provided in pattern to the membrane structure (see paragraphs 7, 110, 112, and 128).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid distribution system of Lowenstein as modified by providing desiccant-phobic adhesive dots to the fluid distribution system as taught by Vandermeulen to the fluid distribution system of Lowenstein as modified in order to enhance heat transfer between the desiccant and the fluid (see paragraph 110) and to bond tow support plates (see paragraph 128, Vandermeulen).

Claims 30 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowenstein in view of Lowenstein966' as applied to claims 28 and 37 respectively above and further in view of Vandermeulen (US 2014/0150656 A1).
In regards to claim 30, Lowenstein does not explicitly teach that the surface of the fluid distribution system comprises a desiccant-phobic coating.
However, Vandermeulen teaches adhesive dots that are non-reacting to liquid desiccant (see paragraph 110) provided in pattern to the membrane structure (see paragraphs 7, 110, 112, and 128).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid distribution system of Lowenstein as modified by 
In regards to claim 38, Lowenstein does not explicitly teach that the wettable layer comprises phobic patterns forming lanes.
However, Vandermeulen teaches adhesive dots that are non-reacting to liquid desiccant forming lanes (see figs. 28, 31 and 32), the adhesive dots join the membrane structure (see paragraphs 7, 110, 112, and 128 and figs. 28, 31 and 32).
  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wettable layer of Lowenstein as modified by providing phobic patterns forming lanes as taught by Vandermeulen to the wettable layer of the system of Lowenstein as modified in order to enhance heat transfer between the desiccant and the fluid (see paragraph 110) and to bond tow support plates (see paragraph 128, Vandermeulen).
Response to Arguments
Applicant’s arguments, see pages 1-2 of the Remarks, filed 8/4/2020, with respect to the rejection(s) of claim(s) 1-39 under Lowenstein (US 6,848,265 B2) and in view of Kools have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  L.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.S/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763